Citation Nr: 0918056	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  06-18 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for an obstructive airway 
disease, claimed as asbestosis.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran, his Spouse, and a VA Physician


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1944 to February 
1946. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Reno, Nevada, Regional 
Office (RO).


FINDING OF FACT

After resolving all doubt in the Veteran's favor, the 
Veteran's obstructive airway disease, claimed as asbestosis, 
had its onset in service. 


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, an asbestos-
related respiratory disorder was incurred in service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the favorable nature of the Board's decision on the 
issue of service connection for a pulmonary disability, there 
is no prejudice to the Veteran, regardless of whether VA has 
satisfied its duties of notification and assistance.



Entitlement To Service Connection For Chronic Obstructive 
Airway Disease, Claimed As Due To Asbestos Exposure.

The Veteran believes his respiratory disorder, variously 
diagnosed as asbestosis and chronic obstructive airway 
disease, is due to asbestos exposure during service.  

Service connection may be granted for disability because of a 
disease or injury that was incurred or aggravated by service. 
38 U.S.C.A. § 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.303. 
Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board notes that there is no statute specifically 
addressing service connection for asbestos-related diseases, 
nor has the VA promulgated any specific regulations for these 
types of cases.  However, in 1988 the VA issued a circular on 
asbestos-related diseases that provided guidelines for 
considering asbestos compensation claims. See VA Department 
of Veterans Benefits (DVB) Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988).  The information and instructions 
contained in the DVB Circular have since been included in the 
VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 
(January 31, 1997) (hereinafter "M21-1"). In addition, an 
opinion by the VA General Counsel discussed the provisions of 
M21-1 regarding asbestos claims and, in part, also concluded 
that medical nexus evidence was needed to establish a claim 
based on in-service asbestos exposure. See VAOPGCPREC 4-00.



Based on the foregoing, the VA must analyze the Veteran's 
claim for service connection for a disability that is related 
to asbestos exposure, under the established administrative 
protocols. See Ennis v. Brown, 4 Vet. App. 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The latency 
period for asbestos- related diseases varies from 10 to 45 or 
more years between first exposure and development of disease. 
M21-1, Part VI, 7.21(b)(2), p. 7-IV-3 (January 31, 1997). An 
asbestos-related disease can develop from brief exposure to 
asbestos. Id.

With asbestos-related claims, the Board must determine 
whether the development procedures applicable to such claims 
have been followed. See Ashford v. Brown, 10 Vet. App. 120, 
124- 125 (1997) (while holding that the Veteran's claim had 
been properly developed and adjudicated, the United States 
Court of Veteran's Court indicated that the Board should have 
specifically referenced the DVB Circular and discussed the 
RO's compliance with the claim-development procedures).

With these claims, the RO must determine whether military 
records demonstrate evidence of asbestos exposure during 
service, develop whether there was pre- service and/or post- 
service occupational or other asbestos exposure, and 
determine whether there is a relationship between asbestos 
exposure and the claimed disease, keeping in mind the latency 
and exposure information discussed above. M21-1, Part VI, 
7.21(d)(1), p. 7-IV-3 and 7-IV-4 (January 31, 1997).

The radiographic changes that would be indicative of asbestos 
exposure include interstitial pulmonary fibrosis 
(asbestosis), pleural effusions and fibrosis, pleural 
plaques, and mesotheliomas of pleura and peritoneum. M21-1, 
Part VI, 7.21(a)(1), p. 7-IV-3 (January 31, 1997).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. 38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2008).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  However, 
in the case of Dyment v. West, 13 Vet. App. 141, 145 (1999), 
the Court found that provisions in former paragraph 7.68 
(predecessor to paragraph 7.21) of VBA Manual M21-1, Part VI, 
did not create a presumption of exposure to asbestos.  
Medical nexus evidence is required in claims for asbestos 
related disease related to alleged asbestos exposure in 
service. VA O.G.C. Prec. Op. No. 04-00.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease. See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, 
Asbestos-Related Diseases (May 11, 1988).

Facts and Analysis

The Veteran asserts that he was exposed to asbestos during 
service when he was working as a machinist's mate in the 
engine room of the U.S.S. Yancey.  In particular, he alleges 
that he worked up to 36 hours at time, for nearly 20 months, 
repairing and replacing asbestos-covered pipes, boilers, and 
water distillers.  According to the Veteran's form DD-214, 
the Veteran's military occupational specialty was machinist.  
The Board acknowledges that the occupation engaged in by the 
Veteran would possibly subject him to exposure to asbestos.  
For the sake of analyzing the Veteran's claim, the Board will 
accept the fact that the he was exposed to asbestos while 
doing extensive pipe repair/removal on board the U.S.S. 
Yancey from 1944-1945.  

Even assuming the Veteran definitively was exposed to 
asbestos in service, mere exposure to a potentially harmful 
agent alone is not the only requirement for eligibility for 
VA disability benefits.  Again, the medical evidence must 
show not only a currently diagnosed disability, but also a 
nexus, that is, a causal connection, between the current 
disability and exposure to asbestos in service.  Hickson, 
supra.   

As to the question of current disability, although the record 
reflects a current diagnosis of chronic obstructive airway 
disease, the competent evidence also includes multiple 
diagnoses of asbestosis as well as clinical findings 
consistent therewith.  Thus, the Veteran has satisfied the 
first requirement for service connection.  

Next, as to the question of asbestos exposure, as explained 
above, while there is no documented asbestos exposure during 
service (or post-service, for that matter), it is at least as 
likely as not that the Veteran was exposed in his duties as a 
machinist in the Navy.  Thus, asbestos exposure is conceded 
by the Board.  

The Board must now determine whether the Veteran's claimed 
asbestosis is causally related to his in-service asbestos 
exposure. 

At the outset, the Board notes that the Veteran's service 
medical records show no complaints, findings, or diagnoses of 
any lung disorders, including any asbestos-related lung 
problems.  In fact, his entrance examination indicates a 
normal respiratory system, and a contemporaneous X-ray of the 
chest was negative.  Upon separation examination in 1946, the 
Veteran's respiratory system (including bronchi, lungs, and 
pleura) was again normal, and photoflurographic examination 
of the chest was essentially negative.  

The first post-service evidence of record of any possible 
lung problem is in December 2000, decades after the Veteran's 
separation from service. See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  Although the absence of treatment for many years 
after service is usually considered probative evidence 
against the claim, the Board acknowledges that it is not 
uncommon for asbestos related diseases to have lengthy 
latency periods. M21-1, Part VI, 7.21(d)(1), p. 7-IV-3 and 7-
IV-4 (January 31, 1997).  Indeed, as noted above, the latency 
period for asbestos- related diseases varies from 10 to 45 or 
more years between first exposure and development of disease. 
M21-1, Part VI, 7.21(b)(2), p. 7-IV-3 (January 31, 1997) 
(Emphasis added).  Therefore, in the instant case, the 
absence of treatment for asbestosis for many years after 
separation from service will not be considered as evidence 
against the claim.  

As noted above, treatment for respiratory-related 
symptomatology is first noted in a VA outpatient record dated 
in December 2000, which indicates that the Veteran was 
suffering from a lung infection.  In December 2001, a VA 
treatment record reflects that the Veteran complained of 
having a "bad, dry cough," which he related to in-service 
asbestos exposure.  Upon physical examination, diffuse 
crackles were heard throughout the lungs.  A contemporaneous 
chest X-ray revealed new pleural effusions, and the Veteran 
was scheduled for a CT scan in order to further evaluate the 
new onset of effusions.  The Veteran was also prescribed a 
nebulizer for treatment of related respiratory 
symptomatology.   

In January 2003, private treatment records reflect that the 
Veteran was evaluated for complaints of an unproductive 
cough.  Physical examination again revealed crackling sounds 
in the lungs; a chest X-ray demonstrated reactive airway 
disease.  Notably, the assessment provided was asbestosis.  

In May 2003, a CT scan revealed basilar scarring; however, 
there were no new pleural masses or effusions when compared 
with the January 2002 CT scan.  

Private treatment records from the Red Rock Medical Facility 
continue to show complaints of respiratory related problems, 
including shortness of breath, coughing, and fatigue.  A June 
2003 treatment record from the private facility shows that 
the Veteran complained that his lung condition was worsening.  
Objectively, there was diffuse crackling heard throughout the 
lungs.  No diagnoses related to the lungs were provided at 
that time.

In January 2004, the Veteran underwent a CT scan of the 
thorax.  Significant findings included the following: the 
lungs were mildly, hyperinflated, but demonstrated no 
emphysema or peribroncial interstitial prominence.  The 
findings were suggestive of obstructive airway disease.  
Calcified pleural thickening of the right upper lobe of the 
lung, consistent with inflammatory insult, probably 
granulomatous, was also shown.  The final impression was 
possible mild obstructive airway disease, and old mild post-
inflammatory scarring in the right pleura, possibly 
granulamatous. 

In February 2004, the Veteran underwent a VA respiratory 
examination.  Subjectively, he complained of a productive 
cough, sputum formation, and dyspnea upon exertion during 
talking, sitting, and walking.  He stated that he was not 
asthmatic.  Upon objective examination, the VA physician's 
assistant (PA) cited to the January 2004 CT scan, which 
demonstrated obstructive airway disease, pleura scarring, and 
calcified pleural thickening.  The PA confirmed the 
obstructive airway disease diagnosis, and although asbestos 
exposure was expressly conceded, he ultimately concluded that 
there was no X-ray evidence of asbestosis at that time.  No 
nexus opinion was requested or provided. 

In March 2004, private medical records reflect that the 
Veteran complained of congestion; he was diagnosed with 
pneumonia.  

That same month, the Veteran was treated at a VA facility for 
fatigue and chronic coughing.  Upon objective examination of 
the lungs, Dr. Toppo, the Veteran's treating VA physician, 
noted greatly diminished breath sounds and diffuse rhonchi; 
he provided a primary diagnosis of asbestosis, COPD, and 
bronchitis.  

In April 2004, pulmonary function tests (PFTs) demonstrated 
the presence of an "obstructive lung defect;" a 
contemporaneous chest X-ray revealed hyperinflation of the 
lungs, but no active effusions were shown at that time.  

In a July 2004 private treatment record, the Veteran 
complained that his lung condition, which he described as 
asbestosis, was worsening.  Objectively, there were diffuse 
bilateral crackles heard throughout the lungs.  He was 
diagnosed with bronchitis and prescribed a nebulizer 
treatment.  

Contemporaneous VA treatment records reflect similar 
complaints of "lung" problems.  The Veteran was prescribed 
"breathing treatments" that consisted of albuterol, 
atrovent, and decadron via a nebulizer.  Again, Dr. Toppo 
provided a primary diagnosis of asbestosis and bronchitis.  

In April 2004, VA treatment records show that the Veteran was 
again complaining of a non-productive cough and associated 
shortness of breath.  Objectively, the breath sounds were 
clear and diminished bilaterally in the upper lobes.  

In July 2005, private treatment records reflect that the 
Veteran passed out, or experienced a syncopal episode; he 
further described having a slow irregular heart beat, 
dizziness, and fatigue.  Objectively, there was diffuse, 
bilateral crackling in the lungs.  The physician provided 
diagnoses of asbestosis and a syncopal episode.   

In November 2006, a lateral chest X-ray revealed an increase 
in lung markings, bilaterally, with left-sided pleural 
effusions.  The impression was mild underlying chronic 
changes with left effusion.  

The Board notes that the record contains both positive and 
negative nexus opinions from VA physicians.  The February 
2006 opinion, which consists of hearing testimony from the 
Veteran's treating physician, Dr. Toppo, supports a current 
asbestosis diagnosis and relates it to in-service exposure.  
The other opinion, from an October 2008 VA examination, finds 
that the Veteran does not, in fact, have asbestosis, but 
rather obstructive airway disease secondary to asthma, 
neither of which are related to in-service asbestos exposure.  
The probative value of both opinions will be discussed fully 
below.  

In evaluating the probative value of competent medical 
evidence, the Board notes that the Court has stated, in 
pertinent part:

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches. . . . As 
is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the adjudicators; . . .Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  

With respect to the opinion in support of the Veteran's 
claim, the Board notes that the Veteran and his treating 
physician, Dr. Toppo, provided testimony at Regional Office 
hearing in February 2006.  Dr. Toppo, who had examined the 
Veteran on numerous occasions and provided asbestosis 
diagnoses in March and July 2004, noted that he reviewed the 
Veteran's record prior to giving testimony.  He explained 
that the Veteran's asbestosis was currently being treated 
with Albuterol inhalers, and nebulizer treatments up to four 
times a day.  He further explained that the April 2004 chest 
X-ray abnormalities, which included pleural thickening and 
possible granulomas, were indicative of asbestosis.  In fact, 
he specifically stated asbestos on a chest X-ray would look 
exactly like the Veteran's - i.e., with calcified, pleural 
thickening.   He further referenced the July 2005 private 
treatment record from the Veteran's pulmonologist, which 
confirmed an asbestosis diagnosis.  

In sum, Dr. Toppo opined that, given the recent X-ray 
evidence of pleural thickening, along with the aforementioned 
July 2005 diagnosis, reasonable doubt should be resolved in 
the Veteran's favor as to a finding of an asbestos-related 
lung disease.  In so finding, he also considered the 
Veteran's lack of post-service asbestos exposure and his 
early history of smoking.  He reasoned it was unlikely that 
smoking for a few years nearly 56 years ago would cause 
partial obstructive airway disease.  He also stated that 
asbestosis would not be shown on PFTs until the disease was 
well-advanced; in other words, he explained that one can have 
asbestosis and have fairly normal PFTs up to a certain point, 
after which defusing capacity becomes almost non-existent and 
oxygen is required.  

With respect to the opinion against the Veteran's claim, 
pursuant to the Board's October 2008 remand instructions, the 
Veteran was examined and an opinion was obtained as to the 
likely etiology of his lung problems.  At examination in 
October 2008, the examiner indicated that the claims file and 
available medical records were reviewed.  According to the 
Veteran, by history, he did experience some hay fever/asthma 
symptomatology as a child.  He reported that did not have any 
such nasal symptoms or chest wheezing during service; 
however, those symptoms returned shortly after discharge from 
active duty in 1946.  Historically, the Veteran also reported 
that he smoked cigarettes from the age of 22 to 30; that his 
father had a positive history for TB; and that he was treated 
as an outpatient for pneumonia and pleurisy in 1958.  

At the time of the VA examination, the Veteran was on 
intermittent oxygen and a bronchodilator; his cough was also 
intermittent and non-productive.  The examiner noted no 
history of hospitalization/surgery, trauma to the respiratory 
system, neoplasms, pneumothorax, emphysema, wheezing, or 
swelling.  The Veteran did report a history of dyspnea upon 
mild, moderate, and severe exertion.  Upon physical 
examination, chest expansion was slightly limited and there 
was evidence of wheezing.  

A contemporaneous lateral chest X-ray demonstrated a blunting 
of the left costophrenic margin, which was thought to 
represent pleural effusion or pleural thickening.  The lungs 
were otherwise clear, and no suspicious osseous abnormalities 
were noted.  

The VA examiner concluded based on the history provided, that 
the preponderance of objective evidence was consistent with 
chronic obstructive lung disease, secondary to asthma.  The 
examiner explained that PFT findings in 2004 were consistent 
episodic asthma, even though the PFT conducted in 2007 was 
normal.  He found no evidence of active asbestosis.  The 
examiner further explained that an abnormal chest X-ray 
"may" be related to his TB exposure as a child, a positive 
skin test, a spot on his lungs, pleurisy, or previous 
pneumonia, rather than asbestosis.  In his opinion, the 
Veteran's obstructive airway disease and/or asthma were not 
caused by his asbestos exposure while in-service.  

The VA examiner's rationale, which is rather lengthy and 
convoluted, included the following: based on the history as 
provided by the Veteran, he had asthma prior to service, 
which completely cleared while on active duty, and then 
reoccurred shortly after separation.  His current obstructive 
airway disease is the result of his adolescent asthma, which 
improved in-service and is not related to asbestos exposure, 
as was previously confirmed on several occasions.  Thus, the 
examiner concluded, it is more likely than not that his 
current airway complaints are related to his prior airway 
disease or asthma, and with a 6 year history of smoking, than 
to any service exposure. 

After giving careful consideration to both opinions outlined 
above, the Board finds the February 2006 opinion of Dr. Toppo 
to be more probative as to the issues of diagnosis, nexus, 
and etiology.  In so finding, the Board notes that the 
October 2008 examiner did not explain the criteria for a 
diagnosis of asbestosis or asbestos-related diseases, as 
instructed by the Board's remand order.  Further, the 
examiner entirely failed to address the fact that the Veteran 
has numerous X-ray findings of pleural effusions, a 
radiographic change which has been recognized by VA as an 
indicator of asbestos exposure.  See  M21-1, Part VI, 
7.21(a)(1), p. 7-IV-3 (January 31, 1997).  

The Board acknowledges that this examiner did not find 
evidence of asbestosis; rather, he attributed the Veteran's 
airway disease to "adolescent asthma."  Notably, other than 
the examiner's isolated finding of asthma, which was based on 
a single PFT in 2004, the record is entirely devoid of 
treatment, diagnoses, or complaints related to asthma.  This 
includes the Veteran's entrance examination from 1944, which 
noted no history of asthma, pleurisy, or any other pre-
existing lung-related conditions.  In this regard, the 
Veteran is presumed to have been in sound condition upon 
entry to service, and the record does not contain clear and 
unmistakable evidence to rebut such presumption.  See 
38 U.S.C.A. § 1111.  Thus, any opinion based on a finding 
that a chronic respiratory disability pre-existed service 
must be discounted as being inconsistent with the evidence of 
record.   

Even assuming, arguendo, that the Veteran's childhood asthma 
caused or contributed to the current lung condition, it is 
almost inconceivable that the Veteran could go nearly 65 
years without documented treatment for or findings of asthma.  
Notably, the October 2008 VA examiner did not account for 
this lengthy absence of symptoms and/or treatment. 

Finally, the Board concedes that the Veteran told the 
examiner that he had hay fever/asthma as a child; however, 
the Veteran's lay statement is not a sufficient basis upon 
which to conclude that the current lung disability is 
secondary to an unverified and undiagnosed account of 
childhood asthma/hay fever.  

For the foregoing reasons, the Board finds that Dr. Toppo's 
opinion, which relates the in-service asbestos exposure and 
the current clinical findings to an asbestosis diagnosis, is 
more persuasive and probative than that of the October 2008 
VA opinion.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt will be given to the 
claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As the 
Veteran was likely exposed to at least some asbestos during 
service, and as at least one VA examiner has found that his 
respiratory disability was related to his asbestos exposure 
in service, the Board finds that the Veteran's obstructive 
airway disease is, at least in part, the result of asbestos 
exposure during service.  In so finding, the Board has also 
considered both, the Veteran's documented pleural effusions, 
which are known to be indicative of asbestos exposure, as 
well as the lengthy latency periods that are associated with 
many asbestos-related diseases.  Accordingly, after 
considering all the evidence of record, and resolving any 
doubt in favor of the Veteran, the Board finds that the 
Veteran's asbestos-related pleural disease is the result of 
asbestos exposure during service.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 38 U.S.C.A. § 
5107(b).  Thus, service connection is warranted.  

ORDER

Entitlement to service connection for an obstructive airway 
disease, claimed as asbestosis.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


